Judgment, Supreme Court, New York County, rendered October 4, 1977, convicting defendant of criminal sale of a controlled substance in the third degree and sentencing him thereupon to four years to life, modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of two years to life, and, except, as thus modified, affirmed. Defendant was sentenced in accordance with the terms of a plea bargain on his plea to a class A-III felony. Prior to the entry of his plea and for the year that this prosecution was pending, the offer to defendant and his codefendant, Mendez, had always been four years to life. When defendant finally accepted the plea offer, Mendez’ case was severed. Defendant’s counsel was of the understanding that Mendez was not to be offered a plea of less than four years to life. Two days after defendant was sentenced, Mendez was allowed to plead guilty before another Judge during his trial. The People consented to the entry of Mendez’ plea which, like defendant’s, was in full satisfaction of an indictment charging, inter alia, criminal sale of a controlled substance in the first degree (Penal Law, § 220.40), a class A-l felony. (CPL 220.10, subd [5], par [a].) The plea was to the same crime to which defendant pleaded, criminal sale of a controlled substance in the third degree (Penal Law, § 220.16). In accordance with the bargain agreed upon at the time of the plea, Mendez received a sentence of two years to life. He is presently on parole from that sentence. In the presentence probation reports, defendant was described as "a low level dealer, and a hustler, who acted as a connection.” On the other hand, Mendez was described by the same law enforcement official as "a large scale dealer, who is capable of delivering as much as 20 kilos of cocaine.” Their criminal backgrounds are not otherwise significantly dissimilar. While it is true that the sentence imposed was precisely what defendant bargained for, and there is no indication that the sentencing court herein was even aware of any understanding by defense counsel that there was to be parity of sentences, let alone in a position to know that a more favorable plea would eventually be offered to Mendez, we, in the exercise of our discretion, modify to the extent indicated, so that no greater sanction is imposed upon the less culpable miscreant. Concur—Kupferman, J. P., Sandler, Sullivan and Markewich, JJ.